Title: To George Washington from Major General John Sullivan, 26 July 1778
From: Sullivan, John
To: Washington, George


          
            My Dear General
            Providence July 26 1778 8 oC. A:M.
          
          By a former Letter Sent by Express I acknowledged the
            Rect of your Excellenceys favor of the 17th Instant which arrived only the Evening of
            the 22d & Colo. Laurens arrived with your Excys favor of the 22d on the 24th
            Inst. two of Clock afternoon—This gave me but Little time to prepare I however
            Endeavoured to improve it in the Best Manner & have the pleasure to Inform your
            Excy that Every Effort of mine to prepare for Executing your Excys orders has Succeeded
            beyond my most Sanguine Expectations & Every thing now promises Success. The
            French Fleet has not yet arrived Colo. Laurens with the Best of Pilots & a
            Sufficient number of them are waiting at Point Judith—I have the honor to Inclose your
            Excy a Letter from Colo. Laurens in which I Suppose he gives your Excy an Account of
            appearences in this Quarter—I find I Shall have a
            Sufficiency of Stores of Every kind & I hope Boats & troops Enough to
            make the attempt with a moral Certainty of Success the moment the Marquis &
            Admiral Arrive. I Inclose your Excellency Copy of my Letter to the Count now in the hand
            of Colo. Laurens to be Delivered him on his arrival
            wish it may meet your Excellenceys approbation & have the Honor to be with the
            most profound Respect your Excellys most obedt Servant
          
            Jno. Sullivan
          
         